DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
 
This action is in response to the amendment dated 3/8/2021 that was entered with the submission of the request for continued examination dated 5/7/2021.  Claims 1, 7 and 12 are currently amended.  No claims are newly added.  Claims 5, 6 and 8 have been canceled.  Presently, claims 1-4, 7 and 9-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-9 of the response dated 3/8/2021, with respect to the rejections of claims 1, 3-9, 12 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Goedecke et al. (US 4538643) and the rejections of claims 1, 3-12, 14 and 15 under 35 U.S.C. 103 as being unpatentable over Clark (US 3857541) in view of 

Since new grounds of rejection were necessitated by the amendment that was entered with the submission of the request for continued examination (RCE), the instant Office action is made non-final.

Drawings
The drawings were received on 10/07/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “a flapper of the SAFA” in line 9.  Claim 1 also recites the limitation of “a flapper of the SAFA” in lines 3-4.  Does the recitation of “a flapper of the SAFA” in line 9 refer to the same structural element as the recitation of “a 
Claim 4 recites the limitation of “a flapper of the SAFA” in line 3.  Claim 4 depends from claim 1.  Claim 1 recites the limitation of “a flapper of the SAFA” in lines 3-4.  Does the recitation of “a flapper of the SAFA” in claim 4 refer to the same structural element as the recitation of “a flapper of the SAFA” in claim 1?  Does the recitation of “a flapper of the SAFA” in claim 4 refer to a different structural element than the recitation of “a flapper of the SAFA” in claim 1?  It appears that the recitation of “a flapper of the SAFA” in claim 4 does refer to the same structural element as the recitation of “a flapper of the SAFA” in claim 1 and that the recitation of “a flapper of the SAFA” in claim 4 should be “the flapper of the SAFA”.
Claim 12 recites the limitation of “a flapper of the SAFA” in line 9.  Claim 12 also recites the limitation of “a flapper of the assembly” in line 3.  Does the recitation of “a flapper of the SAFA” in line 9 refer to the same structural element as the recitation of “a flapper of the assembly” in line 3?  Does the recitation of “a flapper of the SAFA” in line 9 refer to a different structural element than the recitation of “a flapper of the assembly” in line 3?  It appears that the recitation of “a flapper of the SAFA” in line 9 does refer to the same structural element as the recitation of “a flapper of the assembly” in line 3 and 
Claim 14 recites the limitation of “a flapper of the SAFA” in line 3.  Claim 14 depends from claim 12.  Claim 12 recites the limitation of “a flapper of the assembly” in line 3.  Does the recitation of “a flapper of the SAFA” in claim 14 refer to the same structural element as the recitation of “a flapper of the assembly” in claim 12?  Does the recitation of “a flapper of the SAFA” in claim 14 refer to a different structural element than the recitation of “a flapper of the assembly” in claim 12?  It appears that the recitation of “a flapper of the SAFA” in claim 14 does refer to the same structural element as the recitation of “a flapper of the assembly” in claim 12 and that the recitation of “a flapper of the SAFA” in claim 14 should be “the flapper of the SAFA”.

Allowable Subject Matter
Claims 1-4, 7 and 9-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record does not disclose or suggest an apparatus comprising a torque motor comprising a spring, armature, flapper assembly (SAFA) comprising an armature configured to pivot about its center to cause a lower end of a flapper of the SAFA to move left or right; wherein the body comprises a portion configured to receive [the] flapper of the SAFA, and the one or more cooling passages 
Claims 2-4, 7 and 9-11 depend from claim 1 and, therefore, contain the allowable subject matter of claim 1.
Regarding claim 12, the prior art of record does not disclose or suggest a method of cooling a torque motor comprising a spring, armature, flapper assembly (SAFA) comprising an armature configured to pivot about its center to cause a lower end of a flapper of the assembly to move left or right; the method comprising providing one or more cooling passages within the body, wherein each cooling passage is configured to direct a fluid at least partially onto the SAFA; wherein the body comprises a portion configured to receive [the] flapper of the SAFA, and the one or more cooling passages are configured to direct the fluid at least partially onto the portion configured to receive the flapper of the SAFA; wherein the torque motor further comprises a pole piece, wherein each of the one or more cooling passages is configured to direct the fluid through an aperture formed in the center of the pole piece; wherein each cooling passage comprises a central axis (X), and the central axis (X) of each cooling passage extends through the aperture of the pole piece in combination with the other limitations of the claim.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shinoda et al. (US 5697401), Hoemke et al. (US 6755205), Druhan (US 7726340), Olson et al. (US 8522821), Baker et al. (US 9404513) and Kleiner et al. (US 3457955) disclose various valve assemblies that include an armature and a flapper assembly to control a flow of fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/UMASHANKAR VENKATESAN/Primary Examiner, Art Unit 3753